Citation Nr: 1725930	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2016.  A transcript of that hearing is on file.  The Veteran submitted additional evidence since the hearing along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of that evidence.

This case was previously before the Board in June 2016, when it was remanded for AOJ development.  The case has been returned to the Board at this time for further appellate review.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence of record regarding when the Veteran first noted symptoms of tinnitus is at least in equipoise.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303 (b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309 (a)).  Tinnitus is a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

The Veteran seeks service connection for tinnitus, which is a condition capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  In September 2012 and October 2016, the Veteran underwent two VA tinnitus examinations in which diagnoses of tinnitus were identified, but reported to both examiners that he uncertain as to when the tinnitus began.  However, he reported to a private audiologist in a March 2016 examination that the ringing in his ears has persisted since he left service.  He also reported in an April 2017 written statement that he experienced ringing in his ears during service, but thought that it would be a temporary problem, and so did not seek treatment.

Further, the Veteran's wife submitted a written statement in April 2017 describing her husband when they were first married in 1972, during the early part of his service.  She noted that he often complained to her "about not being able to sleep well because he could still hear the screeching sounds of the jet engine noises in his head."  Although commonly referred to as ringing in the ears, tinnitus can manifest many different sound perceptions, including buzzing, roaring, and clicking.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (citing Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  

Noise exposure during service is conceded by VA, as the Veteran served as a fire protection specialist.  His representative asserted at the February 2016 hearing that the Veteran worked in and around flight lines and heavy equipment, on hand in case of emergency.  

Although the Veteran reported to the VA examiners that he could not identify when the tinnitus symptoms began, a credible report from the Veteran's wife indicates that they began during service as being similar to the noise of jet engines.  The Veteran's file contains several other buddy statements, but none address his tinnitus and none contain this level of specific detail regarding the nature and timing of his tinnitus symptoms.  

The Veteran's report to his private audiologist in March 2016, his April 2017 written statement, and his wife's April 2017 written statement indicate that the symptoms have been continual since service.  Both examiners opined that the Veteran's tinnitus was more likely related to his post-service career as a firefighter and then as a landscaper, based primarily on the fact that the Veteran could not identify when his symptoms began.  

On balance, when the lay evidence is weighed against the VA examiners' opinions, the evidence appears to be at least in equipoise as to whether the Veteran's tinnitus was incurred during military service.

By resolving any reasonable doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted, based on the probative evidence of record at this time.  

ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss, and underwent VA audiological examinations in September 2012 and October 2016.  Both of these examinations indicated hearing loss for VA purposes.  Both examiners based a negative etiological opinion on the fact that there was no evidence of hearing loss at the time of the Veteran's separation from service.   However, the absence of documented hearing loss in service is not fatal to a claim of service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

These opinions are inadequate, as neither addressed the Veteran's conceded noise exposure in service based on his military occupational specialty.  Further, the Veteran recently submitted several lay statements by family and friends describing symptoms of hearing loss he displayed after service.

Therefore, the Board finds that a remand is necessary in order to obtain another VA opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  The Board notes that the existence of a current hearing loss disability is not at issue in this case; therefore, the Board finds that a supplemental medical opinion, rather than a new VA examination, is appropriate.

Also, in an April 2017 written statement, the Veteran identified private medical records relevant to his claim for bilateral hearing loss.  He asserted that, shortly after discharge from service, he underwent a series of physicals in order to become a member of the local fire department.  He reported that he did not pass the first physical due in part to problems with his hearing.  Similarly, the record from the Veteran's private audiologist indicates that there are other records containing a history of treatment for hearing loss.  On remand, VA should attempt to obtain these records on the Veteran's behalf.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Frank Tejada VA Outpatient Clinic, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss that is not already of record, including by the private audiologist who conducted the March 2016 audiogram.  Also, ask the Veteran for authorization to obtain the physical assessments associated with his entrance into the San Antonio Fire Department.  

After securing the necessary releases, attempt to obtain and associate those identified records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Then, forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by acoustic trauma in service. 

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment.  Facts and medical principles relied upon to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  In other words, if the examiner finds that the current hearing loss is not related to acoustic trauma in service solely because normal hearing was noted upon discharge, the examiner MUST explain the significance of normal hearing upon discharge and why this would preclude the current hearing loss from being related to acoustic trauma in service.

The examiner should also address the lay statements and private treatment records in the record regarding the onset of the Veteran's symptomatology and any continuity of symptomatology since onset and/or since discharge from service.

All opinions must be accompanied by an explanation.  The lack of hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


